DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “throttle element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4-6, 10-11 recites the limitation "hot air". This limitation is unclear and confusing because is unclear if the fluid that flows through the bypass is air or the refrigerant. For examination purposes the limitation will be interpret as refrigerant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorman (US 20130025304), hereinafter referred to as Dorman.

Re claim 1, Dorman teaches a refrigeration system, comprising:
a refrigeration loop (100) having an exhaust port (implicit see Fig 1) of a compressor (105), a condenser (110), a throttle element (120), an evaporator (125), and a suction port (implicit see Fig 1) of the compressor that are connected in sequence by using a flow path (implicit see Fig 1);
wherein a first valve (145) is disposed between the throttle element and the condenser, and the first valve is at least capable of cutting off a refrigerant flow from the throttle element to the condenser (e.g. ¶ 17; when the valve is close it will cut off the flow); and a second valve (135) is disposed close to the suction port of the compressor, and the second valve is used to control on/off of a flow path between the evaporator and the compressor (e.g. ¶ 17). Further, Dorman teaches turning off the valve when the compressor is off (e.g. ¶ 17).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel et al. (US Pat No. 5,193,353), hereinafter referred to as Brendel, in view of Doorman.

Re claim 1, Brendel teaches a refrigeration system, comprising:
10) having an exhaust port (implicit see Fig 1) of a compressor (12), a condenser (14), a throttle element (18), an evaporator (20), and a suction port (implicit see Fig 1) of the compressor that are connected in sequence by using a flow path (implicit see Fig 1);
wherein a first valve (28) is disposed between the throttle element and the condenser, and the first valve is at least capable of cutting off a refrigerant flow from the throttle element to the condenser (e.g. ¶ 17; when the valve is close it will cut off the flow).  
Brendel does not explicitly teacht the limitation of a second valve is disposed close to the suction port of the compressor, and the second valve is used to control on/off of a flow path between the evaporator and the compressor, and turning off the valve when the compressor is off.
However, Doorman teaches a refrigeration system comprising a second valve (135) is disposed close to a suction port of a compressor (105), and the second valve is used to control on/off of a flow path between the evaporator (125) and the compressor (e.g. ¶ 17). Further, Dorman teaches turning off the valve when the compressor is off (e.g. ¶ 17).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Brendel and integrated a second valve is disposed close to the suction port of the compressor, and the second valve is used to control on/off of a flow path between the evaporator and the compressor, and turning off the valve when the compressor is off, as taught by the system of Doorman, in order to increase the life of the compressor while at the same time not impacting the efficiency of the system (see Doorman ¶ 2).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 2, Brendel, as modified, teaches the refrigeration system according to claim 1. Brendel further teaches the limitation of comprising a reservoir (16) disposed between the throttle element and the condenser, wherein the first valve is disposed between the reservoir and the condenser (see Fig 1).

Re claims 4 and 10, Brendel, as modified, teaches the refrigeration system according to claim 1. Brendel further teaches the limitation of a hot air bypass branch (54), wherein an outlet of the hot air bypass branch is connected to a flow path between the evaporator and the throttle element (see Fig 1), and an inlet of the hot air bypass branch is connected to a flow path between the compressor and the condenser (see Fig 1); wherein a third valve (52) is disposed on the hot air bypass branch, and the third valve is used to control on/off of the hot air bypass branch.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02. The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.

Re claims 5 and 11, Brendel, as modified, teaches the refrigeration system according to claim 1. Brendel further teaches the limitation of a hot air bypass branch (54), wherein an outlet of the hot air bypass branch is connected to a flow path between the evaporator and the throttle element (see Fig 1),  and an inlet of the hot air bypass branch is connected to a flow path between the compressor and the condenser (see Fig 1); wherein a third valve (52) is disposed on the hot air bypass branch, and the third valve is at least capable of cutting off a refrigerant 
However, the examiner takes official notice of the fact that using flow path switching valve for a hot gas bypass, in order to properly control the flow to the bypass falls within the realm of common knowledge as obvious mechanical expedient (see e.g. US 20160273813). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Brendel, as modified, and integrated a flow path switching valve, in order to properly control the flow to the bypass.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02. The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.

Re claims 6, Brendel, as modified, teaches the refrigeration system according to claim 5. Brendel further teaches the limitation of wherein the third valve is a one-way valve (“solenoid valve 52”) for cutting off the refrigerant flow from the outlet of the hot air bypass branch to the inlet of the hot air bypass branch.

Re claims 7, Brendel, as modified, teaches the refrigeration system according to claim 1. Brendel further teaches the limitation of wherein the first valve is a one-way valve (“solenoid valve 28”) for cutting off the refrigerant flow from the throttle element to the condenser.

Re claims 8, Brendel, as modified, teaches the refrigeration system according to claim 1. Doorman further teaches the limitation of wherein the second valve is a suction pressure adjustment valve (e.g. ¶ 13, “a first valve 135 (a compressor intake valve)”) used to control an opening of an upstream flow path of the suction port of the compressor.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel et al. (US Pat No. 5,193,353), hereinafter referred to as Brendel, in view of Sonnekalb (DE 102014214656A1), hereinafter referred to as Sonnekalb.

Re claim 1, Brendel teaches a refrigeration system, comprising:
a refrigeration loop (10) having an exhaust port (implicit see Fig 1) of a compressor (12), a condenser (14), a throttle element (18), an evaporator (20), and a suction port (implicit see Fig 1) of the compressor that are connected in sequence by using a flow path (implicit see Fig 1);
wherein a first valve (28) is disposed between the throttle element and the condenser, and the first valve is at least capable of cutting off a refrigerant flow from the throttle element to the condenser (e.g. ¶ 17; when the valve is close it will cut off the flow).  
Brendel does not explicitly teach the limitation of a second valve is disposed close to the suction port of the compressor, and the second valve is used to control on/off of a flow path between the evaporator and the compressor, and turning off the valve when the compressor is off.
However, Sonnekalb teaches a refrigeration system comprising a second valve (36) is disposed close to a suction port of a compressor (12), and the second valve is used to control on/off of a flow path between the evaporator (18) and the compressor (e.g. abstract). Further, Dorman teaches turning off the valve when the compressor is off (e.g. abstract).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Brendel and integrated a second valve is disposed close to the suction port of the see Doorman ¶ 2).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 3, Brendel, as modified, teaches the refrigeration system according to claim 1. Brendel further teaches the limitation of further comprising a liquid-vapor separator (24) arranged close to the suction port of the compressor, wherein the second valve is disposed between the liquid-vapor separator and the compressor (see Fig 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Ramos (US 20160273813) teaches a refrigeration system with a flow path switch valve for a hot gas bypass (see Fig 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/12/2021